DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 13 recite “generating a corresponding signal, thereby monitoring healing of the wound over time” in lines 14-15 and 13-14, respectively. It is unclear whether monitoring healing of the wound over time is merely an intended use of the signal corresponding to the thrombin or fibrinogen binding at the electrode or if the claim necessarily requires monitoring healing of the wound as a positively claimed function of the device or method step. For examination purposes, the latter interpretation will be followed since the disclosure discusses wound healing (see at least paragraphs 2, 12, and 14-18). The following amendments to claims 3 and 13 are suggested in order to positively claim monitoring healing of the wound as a device function/method step: “[[and]] generating a corresponding signal, and [[thereby]] monitoring healing of the wound over time based on said signal.” 
Claims 2-12 are rejected by virtue of their dependency from claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-10 of U.S. Patent No. 11,162,934. The claims have been reproduced below with differences underlined for comparison. 
Patent Claims
Instant Claims
1. A disposable wound-healing monitoring device comprising: 

a bandage having a first surface configured to face a wound; 

a sensor attached to the bandage on the first surface, the sensor being a complementary metal-oxide semiconductor chip comprising a working electrode, a counter electrode, and a reference electrode; and 

a selectively thrombin-binding or selectively fibrinogen-binding aptamer attached to a wound-facing surface of the working electrode, the counter electrode or the reference electrode, 

wherein the complementary metal-oxide semiconductor chip is configured to monitor an amount of thrombin or fibrinogen in the wound as a function of time by detecting over time an absence or presence of thrombin or fibrinogen in the wound based on the selectively thrombin-binding aptamer binding or not binding to thrombin or the selectively fibrinogen-binding aptamer binding or not binding to fibrinogen, 

generating a corresponding signal, and monitoring healing of the wound over time based on said signal.



2. The device of claim 1, wherein the sensor is configured to generate oxygen within the wound.

5. The device of claim 1, further comprising a thiol group attached to the thrombin binding aptamer.

6. The device of claim 1, wherein the working electrode, the counter electrode, and the reference electrode are made in a form of concentric shapes.

7. The device of claim 6, wherein the concentric shapes comprise squares.

8. The device of claim 6, wherein the working electrode, the counter electrode, and the reference electrode are fabricated on a surface of the complementary metal-oxide semiconductor chip.

9. The device of claim 1, further comprising glucose oxidase or glucose dehydrogenase on the working electrode, the device being configured to measure a current on the working electrode, thereby measuring glucose.

10. The device of claim 1, wherein the complementary metal-oxide semiconductor chip is configured to measure a process of hemostasis and inflammation to identify infections in wounds.
3. (new) A disposable wound-healing monitoring device comprising: 

a bandage having a first surface configured to face a wound; 

a sensor attached to the bandage on the first surface, the sensor comprising a complementary metal-oxide semiconductor chip, the complementary metal-oxide semiconductor chip comprising an electrode; and 

a selectively thrombin-binding or selectively fibrinogen-binding aptamer attached to a wound-facing surface of the electrode, 


wherein the complementary metal-oxide semiconductor chip is configured to monitor an amount of thrombin or fibrinogen in the wound as a function of time by detecting over time an absence or presence of thrombin or fibrinogen in the wound based on the selectively thrombin-binding aptamer binding or not binding to thrombin or the selectively fibrinogen-binding aptamer binding or not binding to fibrinogen, and 

generating a corresponding signal, and monitoring healing of the wound over time based on said signal (see interpretation of claim 3 under the 112(b) rejection above).

4. The device of claim 3, wherein the sensor is configured to generate oxygen within the wound.

7. (new) The device of claim 3, further comprising a thiol group attached to the thrombin binding aptamer.

8. (new) The device of claim 3, wherein the electrode is made in a form of concentric shapes.



9. The device of claim 8, wherein the concentric shapes comprise squares.

10. The device of claim 8, wherein the electrode is fabricated on a surface of the complementary metal-oxide semiconductor chip.



11. The device of claim 3, further comprising glucose oxidase or glucose dehydrogenase on the electrode, the device being configured to measure a current on the electrode, thereby measuring glucose.

12. The device of claim 3, wherein the complementary metal-oxide semiconductor chip is configured to measure a process of hemostasis and inflammation to identify infections in wounds.


As shown above, although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all limitations of the instant claims. As to instant claim 13, because the subject matter of instant claim 13 directed to a method is not distinct from the subject matter of instant claim 1 directed to an apparatus, patent claim 1 still teaches the instant claim 13 for the same reasons provided for the rejection of instant claim 1. Furthermore, while the instant claims only recite a single electrode and the patent claims recite a working electrode, counter electrode, and reference electrode, the more specific patent claims still anticipate the instant claims. 
Following the rationale in In re Goodman, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Therefore, as elaborated above, instant claims 3-4 and 7-13 are not patentably distinct from patent claims 1-2 and 5-10.
Allowable Subject Matter
Claims 3-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection of claims 3-4 and 7-13, set forth above in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: .
Regarding independent claims 3 and 13, Davis et al. (U.S. Patent Application Publication No. US 2015/0087935) teaches a smart bandage (Abstract, paragraphs 163-164) for wounds that can characterize a health state through sensing of blood constituents in a wound (paragraphs 18, 39, 86, 163-164). The smart bandage can be configured to detect fibrinogen to sense the presence of blood but not necessarily as a measure of wound healing (paragraph 40, 96). Davis et al. also does not elaborate on details of the sensor and merely suggests chemiresistor sensors, chemFET devices, or other electrochemical methods (paragraphs 40, 96-97, 106-109). Davis et al. thus does not explicitly teach or suggest the use of a CMOS based biosensor with an aptamer binding agent to monitor wound healing over time.
	Goodall et al. (U.S. Patent Application Publication No. US 2012/0209090) contemplates sensing thrombin (paragraph 255) or fibrinogen (paragraph 267) in vivo but only to monitor the status of an implanted device. 
Scherer et al. (US 2013/0149714) teaches an implantable probe assembly (Fig. 1) made using CMOS fabrication (paragraph 48) and with a thrombin binding aptamer but uses an optical sensing mechanism (“binding site 133, which is located upon an internal surface of the optical resonant cavity of the optical resonator 130, contains a capture agent 132 (an aptamer, for example...The foreign molecule 131 may be a target molecule, such as a thrombin,” paragraph 31). Furthermore, the binding of thrombin is not specifically for monitoring wound healing.
Wardell et al. (U.S. Patent Application Publication No. US 2016/0109401) uses an electrochemical biosensor to detect thrombin in order to monitor wound healing (paragraphs 20-24, 28), however the sensing platform is configured as an in vitro test strip that is analyzed in a separate device (Fig. 5). 
Davis (U.S. Patent Application Publication No. US 2015/0177180) discloses an electrode for use in the electrochemical detection of a target species, including fibrinogen (paragraph 106). Davis teaches that detection can be accomplished by immobilizing a binding agent, such as an aptamer, via a thiol bond to a gold electrode (paragraph 44), but this is not contemplated for real-time, in vivo detection. 
Hassibi et al. (U.S. Patent Application Publication No. US 2014/0318958) discloses a CMOS based biosensor that can have an immobilized aptamer for sensing, but this also is not used for real-time, in vivo detection.
	Thus, the prior art of record does not teach or suggest, in combination with all other claim limitations, a disposable wound-healing monitoring device with a CMOS sensor, a thrombin-binding or fibrinogen-binding aptamer attached to an electrode of the CMOS sensor, the sensor being attached to a bandage and configured to face a wound and monitor wound healing over time. 
Claims 2-12 are allowable by virtue of their dependency on claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791